J-A22016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 CARL GAMBY                              :
                                         :
                   Appellant             :   No. 1813 MDA 2019

    Appeal from the Judgment of Sentence Entered September 12, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0002561-2019


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                FILED: JANUARY 12, 2021

      Appellant, Carl Gamby, appeals from the judgment of sentence entered

in the Court of Common Pleas of Dauphin County. We affirm.

      The trial court summarized the factual and procedural history of this

case as follows:

      Factual Background

             March 28, 2019, was [Appellant’s] second day at a new job
      working for the Econo Lodge on Eisenhower Boulevard in Swatara
      Township, Dauphin County. It was also the first time that he met
      [K.A., the victim], an experienced employee who was to help train
      [Appellant] as they worked together during the evening shift.
      (N.T. 9/11 & 12/19 p. 14). From 4:00 p.m. to approximately 7:30
      p.m., [Appellant] interacted professionally with [K.A.]. At 7:30
      p.m. [Appellant] excused himself to ostensibly take a cigarette
      break. (N.T. 9/11 & 12/19 pp. 15-16). He next went to the
      restroom where he injected himself with what he testified was
      likely fentanyl and bath salts. (N.T. 9/11 & 12/19 p. 60).

           [K.A.] immediately suspected something was wrong when
      [Appellant] stumbled out of the restroom. [Appellant] then
J-A22016-20


     grabbed [K.A.] from behind with his arm around her neck and
     kissed [K.A.] on her neck. (N.T. 9/11 & 12/19 pp. 16-17). Next,
     he proceeded to take off his shirt. As [K.A.] tried to text her boss
     for help, [Appellant] inserted himself between the desk and [K.A.]
     and repeatedly requested to kiss her. (N.T. 9/11 & 12/19 p. 18).

            [K.A.] stood up and attempted to get away from [Appellant]
     as he advanced and tried to touch [K.A.]. She yelled, “You need
     to get away from me. Stop. Don’t touch me.” (N.T. 9/11 & 12/19
     p. 19). When she had an opportunity, [K.A.] left the lobby area
     and went outside to her car at the same time she was calling 911.
     (N.T. 9/11 & 12/19 pp. 19-20). The Commonwealth played for
     the jury a videotape of this series of interactions that occurred
     inside the Econo Lodge. (Commonwealth’s exhibit 1; N.T. 9/11
     & 12/19 pp. 22-24). As [K.A.] was leaving, [Appellant] said to
     her, “Before you leave, I just want to show you something. And
     that’s when he started to take his pants off.” (N.T. 9/11 & 12/19
     p. 24).

           As video footage from outside the hotel documented,
     [Appellant] ran after [K.A.] when she fled to her car.
     (Commonwealth’s exhibit 1). [K.A.] locked herself in her vehicle
     and attempted to leave. [Appellant], now totally naked, pressed
     himself against the car. (N.T. 9/11 & 12/19 pp. 25-26). He shook
     [K.A.’s] car and demanded, “You have to stay. You have to come
     out and talk to me.” (N.T. 9/11 & 12/19 p. 26). [Appellant]
     continued to hold onto the car as [K.A.] drove away. (N.T. 9/11
     & 12/19 p. 26). [K.A.] drove to the police station, which is a short
     distance away at the Swatara Township building. When Officer
     Neve met her, he observed that [K.A.] was extremely frightened.
     (N.T. 9/11 & 12/19 p. 49). Neve noted and photographed
     handprints on the driver’s side windows.         (Commonwealth’s
     exhibits 3 & 4). When the police arrested [Appellant], it was noted
     that he had an abrasion on his penis like a “road rash.” (N.T. 9/11
     & 12/19 p. 51). The police also documented that [Appellant’s]
     clothes were left across the floor of the hotel lobby, and that he
     had left a syringe on the restroom sink. (Commonwealth’s
     exhibits 5, 6, & 7).

            During his testimony, [Appellant] freely admitted to
     injecting himself with what he then thought was heroin, but now
     believes was fentanyl and bath salts. (N.T. 9/11 & 12/19 p. 60).
     The charges of possession of drug paraphernalia and indecent
     exposure were essentially conceded at trial. (N.T. 9/11 & 12/19

                                    -2-
J-A22016-20


       p. 66). [Appellant] maintained that he was not guilty of indecent
       assault, however, the jury found otherwise.

       Procedural History

              Following his arrest on March 28, 2019, [Appellant] was
       charged with indecent assault without consent,1 indecent
       exposure,2 use or possession of drug paraphernalia,3 and public
       drunkenness and similar misconduct.4 A jury trial was conducted
       on the first three of these charges on September 11 and 12, 2019,
       and following the jury’s return of guilty verdicts on these counts,
       [Appellant] was immediately sentenced. [Appellant] filed a post-
       [sentence] motion on September 17, 2019, challenging the
       sufficiency of evidence to support his conviction of indecent
       assault. The court denied the post-sentence motion on October
       3, 2019, and [Appellant] filed a timely notice of appeal on October
       30, 2019.

              1   18   Pa.C.S. § 3126(a) (1)
              2   18   Pa.C.S. § 3127(a)
              3   35   [P.S.] § 780-113(a)(32)
              4   18   Pa.C.S. § 5505

Trial Court Opinion, 12/9/19, at 1-3.            Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

       Appellant presents the following issue for our review:

             The evidence was insufficient to sustain a conviction for
       indecent assault under 18 Pa.C.S. § 3126 when [Appellant] did
       not touch the “sexual or other intimate parts” of the victim’s body
       within the definition of “indecent contact” set forth at 18 Pa.C.S.
       § 3101[.]

Appellant’s Brief at 4 (full capitalization omitted).1


____________________________________________


1We note that Appellant has presented three sub-arguments in his appellate
brief. Appellant’s Brief at 11-25. However, we only need address the second
sub-argument in the body of this memorandum.



                                           -3-
J-A22016-20


       In his sole issue, Appellant argues that the Commonwealth failed to

present sufficient evidence to support his conviction of indecent assault.

Appellant’s Brief at 11-25. Specifically, Appellant contends that his conduct

of kissing the victim’s neck did not satisfy the element of touching the “sexual

or other intimate parts” of the victim.          Id. at 17-20.   Although Appellant

concedes that pertinent case law interprets “sexual or other intimate parts”

as encompassing body parts other than the genitals and breasts, he posits




____________________________________________


       In his first subargument, Appellant claims that his conviction for
indecent assault cannot be sustained on the basis that the evidence was
sufficient to prove attempted indecent assault. Id. at 12-17. Although
Appellant was convicted of the completed crime of indecent assault and not
attempted indecent assault, Appellant alleges that the Commonwealth may
argue for a conviction of attempted indecent assault on appeal. Id. at 13.
Appellant notes that he presents this sub-argument “as a preliminary matter”
in order to “address that possibility.” Id. However, the Commonwealth has
not presented such an argument.          Accordingly, we need not address
Appellant’s claim challenging a crime with which he was not convicted, i.e.,
attempted indecent assault.

       In his final sub-argument, Appellant claims that if case law is construed
as interpreting the statutory phrase, “sexual or other intimate parts” as being
any body part, then those decisions should be overturned. Id. at 21-25.
Appellant contends that such a reading of the statute is in contravention with
the Model Penal Code, and should be abrogated by an en banc panel of this
Court or by the Pennsylvania Supreme Court. Id. at 21. We observe that we
must follow the decisional law established by our own Court.
Commonwealth v. Santiago, 980 A.2d 659, 666 n.6 (Pa. Super. 2009).
Therefore, Appellant is correct that unless or until the relevant case law is
overturned by an en banc panel of this Court, or by a decision of the
Pennsylvania Supreme Court, it continues to be viable precedent for this Court
and for the courts of common pleas. Id. Accordingly, we decline to address
this sub-argument without prejudice to Appellant’s ability to present the claim
in a properly filed application for reargument/hearing en banc. I.O.P. 65.38.

                                           -4-
J-A22016-20


that those cases involved conduct by the defendants that was more intrusive

and prolonged than that which occurred in this case. Id. at 17-18.

     Our standard of review is well established:

            The standard we apply in reviewing the sufficiency of the
     evidence is whether viewing all the evidence admitted at trial in
     the light most favorable to the verdict winner, there is sufficient
     evidence to enable the fact-finder to find every element of the
     crime beyond a reasonable doubt. In applying the above test, we
     may not weigh the evidence and substitute our judgment for the
     fact-finder[’s].   In addition, we note that the facts and
     circumstances established by the Commonwealth need not
     preclude every possibility of innocence. Any doubts regarding a
     defendant’s guilt may be resolved by the fact-finder unless the
     evidence is so weak and inconclusive that as a matter of law no
     probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt by
     means of wholly circumstantial evidence. Moreover, in applying
     the above test, the entire record must be evaluated and all
     evidence actually received must be considered. Finally, the finder
     of fact while passing upon the credibility of witnesses and the
     weight of the evidence produced, is free to believe all, part or none
     of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

     The relevant indecent assault statute provides as follows.

     (a) Offense defined.--A person is guilty of indecent assault if
     the person has indecent contact with the complainant, causes the
     complainant to have indecent contact with the person or
     intentionally causes the complainant to come into contact with
     seminal fluid, urine or feces for the purpose of arousing sexual
     desire in the person or the complainant and:

           (1) the person does so without the complainant’s
           consent[.]

18 Pa.C.S. § 3126(a)(1). Indecent contact is defined as “[a]ny touching of

the sexual or other intimate parts of the person for the purpose of arousing

                                     -5-
J-A22016-20


or gratifying sexual desire, in any person.” 18 Pa.C.S. § 3101. Furthermore,

we are mindful that our legislature has also specified that “[t]he alleged victim

need not resist the actor” in prosecutions of sexual offenses. 18 Pa.C.S. §

3107. In addition, we observe that the offense of indecent assault does not

require the victim to be touched for a particular length of time. 18 Pa.C.S. §

3126(a)(1).

      Also, we previously have held that areas of the body other than the

genitalia, buttocks, or breasts can be intimate parts of the body as

contemplated by the indecent assault statute when touched for sexual

gratification. See Commonwealth v. Fisher, 47 A.3d 155, 158 (Pa. Super.

2013) (holding evidence sufficient to sustain indecent assault conviction where

the appellant licked backs of the victim’s legs from her ankles to just below

her buttocks for the purpose of sexual gratification); Commonwealth v.

Provenzano, 50 A.3d 148, 153 (Pa. Super. 2012) (affirming indecent assault

conviction where the defendant exchanged passionate kisses with the

mentally challenged minor victim who sat on his lap); Commonwealth v.

Evans, 901 A.2d 528 (Pa. Super. 2006) (holding evidence was sufficient to

convict the defendant of indecent assault where he wrapped his arms around

the victim and inserted his tongue into her mouth because act would not occur

outside of context of sexual or intimate situation); Commonwealth v. Capo,

727 A.2d 1126, 1127-1128 (Pa. Super. 1999) (upholding indecent assault

conviction where the appellant kissed the victim’s face and neck, and rubbed


                                      -6-
J-A22016-20


her shoulders, back, and stomach). See also Commonwealth v. Capers,

489 A.2d 879 (Pa. Super. 1985) (affirming the defendant's conviction for

indecent assault where evidence supported conclusion that defendant's

conduct was motivated, at least in part, by intent to arouse or gratify sexual

desire in himself or victim).

      Further, the crime of indecent assault does not depend on the degree of

success achieved by the attacker. See Capo, 727 A.2d at 1128 (stating “[the

appellant’s] inability to achieve more intimate contact than was in fact

accomplished does not make that assault equivocal or lessen its indecency”).

      The trial court offered the following analysis of Appellant’s challenge to

the sufficiency of the evidence:

            In his argument, [Appellant] focuses on the moment that he
      kissed the victim’s neck and maintains that the neck does not
      constitute an intimate part of the body and thus cannot constitute
      the indecent contact needed to sustain his conviction of indecent
      assault. The case of Commonwealth v. Capo, 727 A.2d 1126
      (Pa. Super. 1999) addressed this exact issue. In Capo, the
      defendant kissed the victim’s face and neck. He further rubbed
      her shoulders, back, and stomach until the victim was able to pull
      away. Id. at 1127. The Superior Court noted that “[t]he language
      of the statutory section defining indecent contact includes both
      ‘sexual’ and ‘other intimate parts’ as possible erogenous zones for
      purposes of prosecution.” Id. at 1127. Determining whether the
      charged behavior was criminal or merely unwelcome was further
      illuminated by Capo’s “increasingly intrusive gestures.” Id. at
      1128.

            Commonwealth v. Hawkins, 614 A.2d 1198 (Pa. Super.
      1992) further explained the rationale for the broad language of
      the statute.

            The separate crime of indecent assault was
            established because of a concern for the outrage,

                                     -7-
J-A22016-20


            disgust, and shame engendered in the victim rather
            than because of physical injury to the victim. Due to
            the nature of the offenses sought to be proscribed by
            the indecent assault statute, and the range of conduct
            proscribed, the statutory language does not and could
            not specify each prohibited act.

      Id. at 1201 (citation and quotation omitted); [s]ee also,
      Commonwealth v. Provenzano, 50 A.3d 148 (Pa. Super.
      2012).

            [Appellant] did not plant a friendly but unwelcome kiss on
      [K.A.’s] cheek. Instead, he wrapped his arm around her neck
      and kissed the intimate part of her neck just as was done in Capo.
      By grabbing the victim, disrobing, placing himself in front of the
      victim, continuing efforts to kiss the victim, and pursuing her in
      the nude as she fled, [Appellant] also demonstrated the
      increasingly intrusive gestures that the Superior Court found
      instructive in Capo. It is also clear that [K.A.] suffered the exact
      “outrage disgust, and shame” that Section 3126 seeks to prevent
      as a result of the defendant’s conduct. Hawkins, Supra. While
      [Appellant] relies on an argument that could be supported by
      Judge Cirillo’s dissent in Capo, which would greatly restrict the
      parts of the body that could be considered “intimate” and narrow
      the offense of indecent assault, that is not the law of Pennsylvania.

             Accordingly, this court is convinced that the record provides
      sufficient evidence when viewed in the light most favorable to the
      Commonwealth from which the jury found beyond a reasonable
      doubt that [Appellant] committed the offense of indecent assault.

Trial Court Opinion, 12/9/19, at 4-5. We are constrained to agree with the

trial court’s determination.

      Our review of the record reflects that on March 28, 2019, Appellant was

at his place of employment to work an evening shift along with the victim,

who was his co-worker. N.T., 9/11-12/19, at 14. At approximately 7:30 p.m.,

Appellant used the restroom, and upon his return, he approached the victim

from behind, put his arm around her neck, attempted to kiss her, and

                                      -8-
J-A22016-20


ultimately kissed her neck. Id. at 14, 17. The victim told Appellant to sit

down. Id. at 16. While the victim was attempting to text her boss, Appellant

took off his shirt and told her that he wanted to kiss her. Id. at 18. Appellant

continued to approach the victim while she gathered her belongings to leave,

and she continually asked him to sit down. Id. at 19. The victim eventually

fled the premises as she called 911. Id. at 19-20. The victim testified that

as she was leaving, Appellant said, “Before you leave, I just want to show you

something.” Id. at 24. The victim stated “that’s when [Appellant] started to

take his pants off.” Id. Appellant was naked and followed the victim to her

car. Id. at 25-26. Once safely in her locked vehicle, the victim started her

car as Appellant pressed his body against the vehicle. Id. Appellant tried to

open the passenger door and shook the car. Id. Appellant hung on to the

victim’s car as she pulled away and ran after her as she left the parking lot.

Id. at 26.

      Based on the foregoing, we are satisfied that the jury properly

determined that the Commonwealth established that Appellant touched the

victim in an intimate part of her body for the purpose of arousing or gratifying

sexual desire in either person necessary for the conviction of indecent assault.

Thus, we reject Appellant’s argument that the evidence presented is

insufficient because the incident contact of a single kiss to the victim’s neck

lasted mere seconds.     Accordingly, having reviewed the crime for which




                                     -9-
J-A22016-20


Appellant has been convicted, we conclude that the evidence was sufficient to

sustain Appellant’s conviction. Hence, Appellant’s contrary claim lacks merit.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/12/2021




                                    - 10 -